05/12/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0517


                                      DA 20-0517
                                   _________________

JRN HOLDINGS, LLC, A LIMITED LIABILITY
COMPANY,

                   Plaintiff and Appellant,

           v.

DEARBORN MEADOWS LAND OWNERS
ASSOCIATION, INC., A MONTANA
NONPROFIT CORPORATION, ITS                                         ORDER
PRESIDENT, JIM BECK, ITS VICE
PRESIDENT, PAT RACICOT, ITS
REPRESENTATIVE OF RECORD, ART
POWELL, AND DOES 1 - 100, CONSISTING
OF ALL OTHERS WHO CLAIM A
NON-CONSENSUAL RIGHT OF ACCESS
ACROSS PLAINTIFF'S REAL PROPERTY,

                  Defendants and Appellees.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
District Judge in Department A, Cascade County.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   May 12 2021